Citation Nr: 0516767	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-16 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had verified active service in the Philippine 
Commonwealth Army, including recognized guerilla service, 
during World War II.  He died in November 1976; the appellant 
is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In May 2004, this matter was remanded to comply with notice 
and assistance requirements as set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  In a November 1985 rating decision, service connection 
for the cause of the veteran's death was denied; the 
appellant did not file a notice of disagreement.  

2.  In July 2001, the appellant filed a request to reopen her 
claim. 

3.  Additional evidence received since the RO's November 1985 
decision does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The November 1985 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
November 1985 denial, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed a 
claim to reopen entitlement to service connection for the 
cause of the veteran's death in July 2001.  A rating decision 
was issued in January 2002, which declined to reopen the 
claim.  In June 2004, pursuant to a May 2004 Board Remand, a 
VCAA letter was issued to the appellant.  This letter 
notified the appellant to submit new and material evidence 
showing that the veteran's cause of death was related to 
service.  This letter effectively notified the appellant of 
what information and evidence is needed to substantiate her 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claim.  
The appellant was also notified of what the evidence must 
show to support her claim of entitlement to service 
connection for the cause of the veteran's death.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the June 2004 notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, an Affidavit of Philippine Army Personnel is 
on file, as are post-service medical records, affidavits, and 
certifications  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.  



I.  Factual Background

During the veteran's lifetime service connection was not in 
effect for any disabilities.

The veteran died in November 1976.  The Certificate of Death 
reflects that the veteran died due to cerebral hemorrhage 
secondary to thrombocythepenia due to purpura.

In March 1977, the appellant filed an initial claim of 
service connection for the cause of the veteran's death.  In 
addition to the Certificate of Death, an Affidavit for 
Philippine Army Personnel was on file dated in February 1945 
which reflected that during service the veteran had malaria 
and beriberi and his left ear was defective.  

The appellant's claim was denied in March 1977.  The 
appellant was notified, but did not initiate an appeal by 
filing a notice of disagreement.  Therefore, the March 1977 
decision became final.  38 U.S.C.A. § 7105(c).  

In July 1977, the appellant submitted several affidavits from 
soldiers who claimed to have served with the veteran.  One 
solider named P.C. claimed that he was a medical officer in 
service, and that the veteran was confined in a clinic for 
treatment for traumatic injuries having been brutally 
punished by the Japanese.  He was discharged from the clinic 
in June 1945.

In February 1978 correspondence from the RO, the appellant 
was informed that her claim was denied in March 1977.

In March 1980, the appellant submitted duplicate copies of 
the affidavits from the soldiers, and additional 
correspondence from P.C. which provided that the injuries 
inflicted on the veteran by the Japanese rendered him 
incapacitated for several months resulting in his 
deteriorating health.  Subsequently, he developed a lung 
infection which he suffered from during his lifetime.  A May 
1978 Certification was also submitted regarding the veteran's 
service.

In a March 1980 rating decision, the RO denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant did not file a notice of disagreement and the RO's 
March 1980 decision also became final.  38 U.S.C.A. 
§ 7105(c).  

In May 1984, the appellant submitted additional documentation 
related to the veteran's service.  One such document was an 
"Enlisted Record" which stated that the veteran did not 
receive any wounds in service.

In July 1984 correspondence from the RO, the appellant was 
advised that her previous claim had been denied.

In August 1985, the appellant submitted another claim for 
death benefits, and in November 1985 her claim for death 
benefits was denied.  The appellant did not initiate an 
appeal of this decision and the November 1985 rating decision 
also became final.  38 U.S.C.A. § 7105(c).  

In July 2001, the appellant submitted another claim for 
entitlement to service connection for the cause of the 
veteran's death.  With this claim, she submitted the 
veteran's post-service private medical records dated in July 
and August 1976, which indicated that in July 1976 the 
veteran was admitted for a compression fracture, hyperplastic 
mass in the neck, and chronic otitis media.  The medical 
records provided that the compression fracture began 11 
months prior due to a motorcycle accident in which the 
veteran hit the pavement.  Subsequently, he experienced back 
pain.  On physical evaluation, he was clinically evaluated as 
normal, to include his heart and lungs, except for masses in 
his neck, an enlarged prostate, and a cervical spine 
disorder.  He did report gradual hearing loss, tinnitus, ear 
discharge, and having a peptic ulcer in 1967.  The treatment 
records reflect treatment for his back, and a discharge in 
August 1976.

The appellant also submitted a Certification of 
Treatment/Confinement dated in May 2001 from J. Cabrasawan 
which stated that the veteran was hospitalized the day before 
his death in November 1976.

A statement from P. Fredrickson from the Satellite Retired 
Activities Office in the Philippines offered an opinion 
regarding the veteran's death.  Mr. Fredrickson stated that 
the veteran suffered serious diseases along with permanent 
disability related to the left ear.  He also stated that 
beriberi is a diet-deficiency disease which affects the 
nervous system, and coupled with malaria may produce long 
term degenerative factors leading to early death.

The appellant also submitted several statements of argument 
in support of her claim.  

II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet.App. 462 (1994).  Further, as made clear in the new 
version of 38 C.F.R. § 3.156(a), in order to reopen a claim 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet.App. 273, 
285 (1996), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that is casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id. 

III.  Analysis

The November 1985 rating decision is the most recent final 
determination on the appellant's claim.  Therefore, the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the 
November 1985 RO determination.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which bears directly 
and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  

As indicated above, the evidence added to the record since 
the November 1985 rating determination includes the veteran's 
medical records from July and August 1996 relating to a back 
disorder, and a certification that the veteran was 
hospitalized for a day prior to his death.  A statement was 
also submitted by P. Fredrickson which discusses the 
veteran's left ear defect, beriberi, and malaria, essentially 
claiming that these disorders contributed to the veteran's 
death.  There is no evidence, however, that Mr. Fredrickson 
is medically qualified to offer such an opinion regarding 
causation and etiology as it relates to the veteran's cause 
of death.  The letter indicates that he is employed with the 
Satellite Retired Activities Office.  There is no indication 
that he has any medical expertise regarding the issue on 
appeal.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions regarding medical diagnoses and medical causation 
cannot suffice to reopen a claim under 38 U.S.C. § 5108.  See 
generally Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Wilkinson v. Brown, 8 Vet. App. 263, 268 (1995)); see 
also Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay 
assertions of medical causation cannot serve as a predicate 
to reopen a veteran's claim).

The evidence submitted by the appellant, while new, do not 
reflect further evidence of an etiological relationship to 
service, or which can be accepted as probative evidence of an 
etiological relationship to service.  The medical records 
offer only that the veteran was hospitalized for a month due 
to a back disorder.  Although the veteran complained of 
hearing loss and the veteran's February 1945 Affidavit noted 
a defective left ear, there is no indication that any such 
defect caused the veteran's death.  Additionally, the 
certification submitted only offers that the veteran was 
hospitalized a day prior to his death.  The Board is not 
disputing that the veteran may have had malaria, beriberi, 
and a defective left ear during service, however, there is no 
evidence that such disabilities ultimately caused the 
veteran's death.  The veteran died in November 1976 due to 
cerebral hemorrhage secondary to thrombocythepernia due to 
purpura.  

Overall, the evidence submitted since the final November 1985 
RO decision, while new, is not material and does not bear 
directly and substantially upon the specific issue on appeal, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  For these reasons, 
the Board concludes that the appellant has not presented new 
and material evidence to reopen her claim of service 
connection for the cause of the veteran's death.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Board's analysis must end here, 
and the appeal is denied.  


ORDER

As new and material evidence has not been received to reopen 
a claim of service connection for the cause of the veteran's 
death, the appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


